Title: To James Madison from Edmund Pendleton, 19 March 1781
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga March 19, 1781
Yr favr of the 27th was closely followed by Col. Harrison who gave me much information; I had the Satisfaction, among other things, to learn that your health was re-establish’d, which I had entertain’d some fears about, from Accounts last fall. May it long continue firm & Vigorous.
I have been long in hopes of hearing some good Account of Cornwallis, in consequence of his mad trip, and Reports for some time had been very favourable to such expectations. Having nothing from thence lately, we considered [it] as a bad omen, and are prepared for any disagreeable Intelligence, to which two loose stories, of the defection of a Militia General Grigory, who had engaged to betray & deliver up 1000 men, but was discovered in time to prevent it—and the Surprize of our Infantry under a Colo. Williams, have a good deal contributed. A third indeed is added, that our Militia, cool in ardor in proportion as they retire from the line of the State, & grow impatient. I wish they could always be engaged as soon as they are Collected, whilst they possess that fire which they carry from home. I fear indeed that they want provisions in that Countrey, not abounding in them at best, & now exhausted by the Ravage of both Armies. In short I cannot avoid my fears of disagreeable news from that quarter after expecting the best.
It is strange that we can’t depend upon what we hear even from the Sea coast of our own Countrey. You’l have heard of the Enemy’s having come from Portsmouth into Hampton Neck for plunder. the Spirit of a few neighbouring Militia, tho’ they got hurt in the opposition, deprived them of all their plunder, except a few negroes & horses. we first heard they had gone back to their Den; then that they had advanced to York Town. We were last week assured the Marquis had got safe down & a considerable French Fleet arrived; Now we are told that neither has happen’d; We have two Accounts circulating, which we consider in Opposition [to] each other, & but one of them can be true, if either be so—that St Eustatia is taken by Britain and that Count D’Estaigne had burnt 300 Ships in Kingston Harbour & plunder’d the Town. If the Account of the Count’s former Capture of part of Hood’s Squadron be true, the latter is not improbable; Nor if it be groundless, is the former:
Were the Outlines of the Basis of a Treaty for Peace which were published in the Packet, really sent from Spain, or fabricated in Philada? I think they would be a good foundation to build on.
My mouth waters when I read the Advt. for the Sale of the Saratoga’s Prize, containing such a quantity of that Cordial Elixir I have long been deprived of—however I will not depart from the restraint I laid on myself from the beginning, to purchase nothing which is not absolutely necessary.
We have just heard that our Allies have lost their Naval Superiority to the Northward. my Complts. to Mr Jones. I am
Dr Sr Your Affecte & obt Servt
Edmd Pendleton

Our Assembly have yet done nothing, being engaged in a dispute about privilege.
The Marquis is arrived at York in a whale boat, two days after another boat arrived there with about 30 men—the residue of his men got to Annapolis just time enough to escape two Frigates Arnold sent up to take them.

